985 So. 2d 1132 (2008)
John MOLL and Katherine Moll, Appellants,
v.
Mark BLAIR and Pauline Blair and Florida Freedom Newspapers, Inc., Appellees.
No. 1D07-4153.
District Court of Appeal of Florida, First District.
June 10, 2008.
Rehearing Denied July 22, 2008.
J. Stanley Chapman and Judson H. Orrick of Equels Law Firm, Tallahassee, for Appellants.
John A. Bussian of The Bussian Law Firm, PLLC, and Harry E. Barr of Chesser & Barr, P.A., Shalimar, for Appellees.
Gregg D. Thomas and James J. McGuire of Thomas & LoCicero PL, Tampa, and Mark J. Prak and Charles E. Coble of Brooks, Pierce, McLendon, Humphrey & Leonard, Raleigh for Amici Curiae Southern Newspaper Publishers Association and The Florida Press Association.
PER CURIAM.
Appellants, John and Katherine Moll, seek review of a Final Summary Judgment entered in favor of Appellee, Florida Freedom Newspapers, Inc., that dismissed Appellants' claims for false light invasion of privacy and defamation. Because Appellants' false light claim overlaps defamation, it must be treated the same way. See Gannett Co. v. Anderson, 947 So. 2d 1, 8 (Fla. 1st DCA 2006) ("To the extent that false light invasion of privacy overlaps defamation, it must be treated the same way. Otherwise, the relatively short statute of limitations and other strict requirements in the law of defamation would have no effect at all."), review granted Anderson v. Gannett Co., 954 So. 2d 1155 (Fla.2007). As such, Appellee's defamation defenses, which preclude the defamation claim, also preclude Appellants' false light claim.
Accordingly, we AFFIRM the Final Summary Judgment.
WEBSTER, DAVIS, and HAWKES, JJ., concur.